Case 1:18-cv-01879-LPS-JLH Document 88-1 Filed 01/21/21 Page 1 of 2 PageID #: 1116




                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF DELAWARE

  GENESIS ALKALI WYOMING, LP,                              )
                                                           )
                   Plaintiff,                              )
                                                           )   C.A. No. 18-1879-LPS-JLH
            v.                                             )
                                                           )
  CINER RESOURCES LP, CINER IC VE DIS                      )
  TICARET A.S., ETI SODA URETIM                            )
  PAZARLAMA NAKLIYAT VE ELEKTRIK                           )
  URETIM SANAYI VE TICARET A.S., and                       )
  KAZAN SODA ELEKTRIK URETIM A.S.,                         )
                                                           )
                   Defendants.                             )


                    [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE

            Pursuant to Fed. R. Civ. P. 41, and as a result of an agreement reached between Plaintiff

  Genesis Alkali Wyoming, LP (“Genesis”) and Defendants Ciner Resources LP, Ciner Ic ve Dis

  Ticaret A.S., Eti Soda Uretim Pazarlama Nakliyat ve Elektrik Uretim Sanayi ve Ticaret A.S., and

  Kazan Soda Elektrik Uretim A.S. (collectively, “Ciner”), IT IS HEREBY ORDERED,

  ADJUDGED AND DECREED as follows:

            1.   This Court has personal jurisdiction over Genesis and, for the purposes of this

  Order, Ciner with respect to this action, and has jurisdiction over the subject matter of this

  action.

            2.   This action is hereby dismissed with prejudice on the basis of the settlement

  reached, pursuant to Fed. R. Civ. P. 41.

            3.   Each party shall bear its own costs and attorneys’ fees.

            4.   The Court shall retain jurisdiction over this matter to ensure that the terms and

  conditions of the parties’ settlement agreement are honored and enforced.
Case 1:18-cv-01879-LPS-JLH Document 88-1 Filed 01/21/21 Page 2 of 2 PageID #: 1117




  Date: _____________
                                The Honorable Leonard P. Stark




                                         2
